Smith, J. At the general election in 1880, Humphry was elected Judge of the County Court of Logan county. The Constitution provided that he should hold his office for two years and receive such compensation for his services as might be provided by law. Const. 1874, Art. VII, sec’s. 29, 37. The act of March 13,1879, fixed the salary of the County Judge of this county at $600 per annum. The act of March 12th, 1881, reduced it to $500, the same to take effect on the first of April then next ensuing. After the act went into force, the Clerk of the County Court refused to issue county warrants to the Judge in payment of his salary for more than $125 per quarter. And Humphry applied to the Circuit Court for a mandamus to compel him to issue warrants to the amount of the salary as it was when he assumed the duties of the office. But the writ was denied. Humphry’s petition is based upon the idea that his compensation could not be abridged during his continuance in office. But the Constitution contains no limitation upon the power of the Legislature in the matter of augmentation or diminution of salaries, except as to those of the Governor, Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of State Lands, Prosecuting Attorneys, Judges of the Supreme and Circuit Courts and members of the General Assembly. Const. 1874, Art. XIX, sec. 11. When the office itself is created by the Constitution, but the compensation is left to the discretion of the Legislature, it may be increased or diminished so as to affect tbe incumbent. ■ And it makes no difference whether the compensation be by fees or salary. Warner v. People, 2 Denio, 272; S. C., 7 Hill, 181; Conner v. City, 2 Sandf., 355, affirmed in 1 Selden, 285. It is well settled that an election or appointment to office creates no contract between the State and the officer, which is within the protection of that clause of our Federal Constitution, forbidding the States to pass laws impairing the obligation of contracts. Butler v. Pennsylvania, 10 How., 402. Affirmed.